Situation in Pakistan following the assassination of Benazir Bhutto (debate)
(FR) The next item is the Council and the Commission statements on the situation in Pakistan following the assassination of Benazir Bhutto.
President-in-Office. - (SL) The assassination of the former Prime Minister and main opposition leader, Benazir Bhutto, aggravated the already complicated situation prior to the elections in Pakistan. In addition, it had a negative effect on the process of gradual transition to a more democratic system in Pakistan. Benazir Bhutto was certainly one of those who could have contributed to progress in areas of economic development, reduced corruption and more freedom for the media.
Ever since the introduction of a state of emergency on 3 November last year, The European Union and the European Parliament have emphasised the need for stability and appealed for reconciliation and the reintroduction of democracy. Stability in Pakistan is certainly in our strategic interest. That means that we are supporting the struggle of the moderate majority of Pakistanis against the violent minority of extremists.
Our interests - the interests of the European Union in Pakistan - are also closely associated with our priority tasks in Afghanistan and the wider region. They are associated with our fight against terrorism and against the proliferation of weapons of mass destruction, and with our fight for the respect of human rights, and all this was emphasised many times in our messages to the Pakistani authorities.
President Musharraf will probably come to Brussels next week. That will be a unique opportunity to pass on our message. Together with our international partners we have also established contacts with other major parties in Pakistan.
The key message of the Council of the European Union is that to conduct free and honest elections open to all in Pakistan next month is of crucial importance. The Pakistani government must strive to provide appropriate political and security conditions for carrying out such elections. In addition, all the parties must accept the decision of the Electoral Commission that the election of 18 February should be carried out with dignity and restraint.
We are also inviting the Pakistani authorities to use the extended period up to the elections to improve the conditions for the elections in accordance with international standards. Primarily, the authorities must guarantee to do everything in their power to prevent electoral fraud and intimidation and to ensure transparency for free operation of the media, and guarantee to release political prisoners. All this would contribute to a democratic and transparent electoral process under appropriate security conditions. As we know, the European Union will dispatch a full election observation mission. We are hoping that these elections will be followed internationally in their entirety.
At the first meeting of the General Affairs and External Relations Council at the end of this month, foreign affairs ministers will discuss the Pakistan situation in detail and debate the options the EU might have for assisting the successful continuation and strengthening of the democratic processes in that country.
Member of the Commission. - Madam President, the assassination of Benazir Bhutto is nothing less than a national tragedy and came as a shock to all of us. Mrs Bhutto was, I think for all of us, a symbol of a moderate and liberal Pakistan. She enjoyed popular support and she also had the courage to challenge extremism and terrorism. It was perhaps, unfortunately, this very courage for which she ultimately paid with her life. Her murder is a loss for the millions of Pakistanis who had placed hope in her for democracy and a better future. Her death is also a loss for Europe and the world.
It is unfortunate that disturbing news from Pakistan has become all too common, nearly every day. Hardly a week passes without a major terrorist attack, and some 700 Pakistanis have been killed by suicide bombers over the past six months. I believe we can draw a lesson from Mrs Bhutto's death, and that is that Pakistan needs a functioning democracy, the rule of law and a strong civil society to address the country's mounting challenges.
You will recall that the country was placed under emergency rule on 3 November. This, of course, greatly undermined confidence in the democratic process in advance of parliamentary elections. Emergency rule was then lifted on 15 December, but only after new media restrictions had been imposed and most of the senior judiciary replaced. A number of judges and lawyers remain in detention to this day. They should be released without delay.
The outpouring of anger following the murder of Mrs Bhutto led to civil unrest and ultimately the decision to postpone elections from 8 January to 18 February. These elections should now be held as planned, without any further delay. I think Pakistan has to move ahead, and the way forward is to organise democratic and transparent elections which result in a broad and also a credible popular mandate for new governments, both at the federal but also at the provincial level. We should jointly pass this message to President Musharraf when he comes to visit Europe next week.
Some players are trying to draw political capital from the Bhutto assassination. Let us not forget that it is, ultimately, extremist forces who are interested in destabilising Pakistan and who are responsible for this despicable act. They should not be allowed to succeed. A credible investigation into the murder can help to calm the waves, but only if everybody keeps a level head. Let me add that Scotland Yard is doing a commendable job in trying to help in this respect.
President Musharraf spoke of the need for national reconciliation when he addressed the nation on 2 January. I think this is indeed what is required. The opposition has to be taken on board in coping with the current situation. Significantly, all major opposition parties will participate in the forthcoming elections. But, regrettably, Pakistan has a history of lack of trust in electoral outcomes, which could lead to further political polarisation. Naturally, the chances for national reconciliation will greatly improve if President Musharraf and the relevant authorities do whatever is necessary to ensure that these elections are held in a fair and transparent manner.
Because these elections are so important, not only for Pakistan but also for the region, I decided to deploy an election observation mission (EOM) with the aim of contributing to democracy and stability in the country. If the elections had really been held on 8 January as originally planned, we could only have fielded a limited observation mission. However, in view of the time that is now available until the elections, in consultation with the Chief Observer, Mr Michael Gahler, who is a Member of this Parliament, I decided to upgrade the mission to a fully-fledged election observation mission. We are all very much aware of the important role this mission is likely to play in the coming weeks.
I continue to be very concerned about the conditions in which these elections are held and the potential for this to lead to a critical statement from the EOM if steps are not urgently taken to address these concerns. Key problems, including lack of confidence in the election administration, lack of transparency in the results process, and the lack of an effective complaints and appeals process in which stakeholders have confidence, are all present in Pakistan.
Concrete steps could still be taken by the state and the electoral authorities to improve the conditions for elections. I understand that both EU Heads of Mission in Islamabad and the election observation mission on the ground have already outlined the key improvements that are necessary. I think we should make every effort to stress these points with the Pakistani authorities, including with the President, when he visits Brussels soon.
I also remain concerned about the security situation in Pakistan, particularly in the light of the assassination of Benazir Bhutto, but also recent bomb attacks in Lahore, Karachi and, of course, the North-Western Territory frontier province. We urge the Pakistani authorities to do all they can to provide a securer environment in which the elections can be held, and we will carefully then assess the security situation in the light of the deployment of EU observers.
President Musharraf has taken off his uniform as promised. I hope that this will result in progress towards stronger civilian institutions and sustainable democracy in Pakistan. But it is also important that Pakistan continues to make progress in fighting poverty. The Commission has, therefore, significantly increased its development cooperation funding to Pakistan for the coming years, including in the field of education. And I remain committed to this approach, which I also see as a contribution towards fighting extremism.
on behalf of the PPE-DE Group. - (ES) Madam President, once again, following the debate and the resolution that we adopted in December, we are discussing the situation in Pakistan in Parliament. Since then a whole series of events have taken place, as the Commission and the Council have reminded us.
First the state of emergency was lifted, then came the subsequent freeing, although as the Commissioner reminded us, it was incomplete, of various lawyers, magistrates, judges, journalists and representatives of civil society. This was followed by the assassination of the former Prime Minister Mrs Bhutto, which brought considerable instability to the serious process of dissolution that society is going through in Pakistan, and the subsequent postponement of the electoral process to the upcoming dates in February. Of course there is also the forthcoming visit and appearance before Parliament's Committee on Foreign Affairs on Monday of the President of Pakistan.
The first thing that I would like to do, Madam President, on behalf of my political group, the Group of the European People's Party (Christian Democrats) and European Democrats, is express our strongest condemnation of this savage terrorist attack, which really only affirms what the previous rapporteur, Mr Díaz de Mera, said to us: that terrorism is a phenomenon that affects all of us equally.
Before I conclude, Madam President, I would like to leave two questions on the table for the Commission and the Council.
I acknowledge the efforts made by Commissioner Ferrero-Waldner in giving a positive response to Parliament's request for an electoral observation mission in the light of this situation. However, she mentioned her concern about the conditions in which the elections are held. Commissioner, do you think that, given the levels of violence, fear and instability in that country, which is key to the stability of Central Asia, among other things because it is the only Muslim country with nuclear weapons, do you think that the best possible conditions are in place to carry out this process?
Finally, Madam President, the Commissioner referred to a credible investigation. The family, both her widower and her son, as well as the Pakistan People's Party and Mrs Bhutto herself before she died, in a communication that she had with the UK Foreign Secretary, expressed their desire for this investigation to be conducted by the United Nations. Do the Commission and the Council agree that there needs to be an independent investigation to shed light on this terrible assassination once and for all?
on behalf of the PSE Group. - Madam President, as Chairman of the Delegation for relations with the countries of South Asia, I join the Council and the Commission in the condemnation of the murder of Benazir Bhutto. This Parliament has always condemned terrorism wherever it occurs and we will continue to fight for the right of politicians to express their views and to campaign in safety.
In going back to Pakistan, Benazir Bhutto knew the risks and, whether you consider her to be brave or foolhardy, you have to respect her commitment to her party and her country. In her memory and the memory of others who have died in this election period, I believe it is beholden on all of us - Europeans and Pakistanis from President Musharraf downwards - to do everything we can to assist Pakistan.
As Mr Lenarčič said, the key to this must be the continuing battle against terrorism. We have seen that terrorism is a threat in Pakistan as much as it is in Europe or the USA. Commissioner Ferrero-Waldner has reminded us that hundreds of innocent civilians have been killed in shootings and suicide bombs in Pakistan, so Europe must continue to fully assist and support the counter-terrorism operations in Pakistan.
Some colleagues here might suggest we should leave Pakistan be and have little to do with it, but I firmly believe the contrary. As 27 strong democratic nations, we need to work collectively to support the economic, social and political developments in Pakistan. Again, I agree with the Council: the release of all remaining political detainees will be crucial to this process, as will ensuring free, fair, transparent and safe elections on 18 February 2008 and a safe and satisfactory run-up to that date.
In addition to what the Commissioner said, I think the election will mean that we need to have 90 million voters with proper access to news coverage of all sides of the debate. It means making a safer environment for the media. Pakistan has become the most dangerous Asian country for the media: at least six journalists were killed in 2007, some 30 seriously injured, over 100 arrested and countless harassed. We need an end to the censorship of the print and broadcast media and to restrictions on what they can say and do without interference from the military or civilian authorities. The ban on the TV news station GEO News needs to be lifted and the government television channel PTV needs to be more balanced in its news and the information it conveys to the public.
All arrangements for the actual voting, the counting and the reporting of the results need to be above board and clear to everyone, but most especially to the voters of Pakistan. A mark of democracy is also whether incumbents can accept defeat and whether political transition from one party of government to another, if it occurs, can go smoothly. All of these will be crucial factors in whether or not the elections can be counted as a true record of the will of the people and whether or not Pakistan can start to emerge from the long shadow cast by that assassin's bullet on 27 December 2007.
on behalf of the ALDE Group. - (NL) Madam President, Commissioner, Mr President-in-Office of the Council, I too, of course, would like to start by expressing my great sorrow at the tragic death of Benazir Bhutto. Benazir Bhutto was a laureate of the Liberal International Prize For Freedom, which we presented her the first time she was Prime Minister.
It is true that she is - she was - only human, and as such was not perfect. We did wonder at one point later on whether we had actually done the right thing. At that time, I put this question to Asma Jahangir, a Pakistani human rights activist, who is now entrusted with a special mission on behalf of the Secretary-General of the United Nations. She told me that we did absolutely the right thing, as Benazir Bhutto had set a genuine example in Pakistan in a number of respects, particularly as regards the role of women in Pakistani society.
It is a known fact that Benazir Bhutto was killed by violent terrorists, but who their backers were remains an open question. I do not believe that reconciliation is possible in Pakistan unless this matter is clarified by an impartial investigation. I do not know whether this means acceding to the family's request for a UN investigation, but at all events there must be guarantees of impartiality, as President Musharraf has not exactly shown a great deal of respect for the judicial authorities, even the highest in the country.
I would also like to say that I have been receiving reports from Pakistan of the recent rounding up, arrest and charging of thousands of PPP militants. This, too, has to stop if we wish the elections to take place under reasonable conditions.
on behalf of the Verts/ALE Group. - Madam President, I would very much like to join my voice to that of my colleagues in thanking both the Council and, indeed, the Commission in particular, for the practical steps that have been outlined in terms of helping to support the electoral administration process and to try and improve the quality and hopefully the outcome as well, of those elections should they take place.
We also welcome the commitment to further financing for development, not least in education, because there are many of us in this House who believe that investment there will prove at least as powerful, if not more powerful than investment in weapons, which seems to have been a priority for some external bodies in their support for Pakistan over the last few years. We hope that the international community in general will support the efforts of the European Union in these lines.
Like others here, we also want to express our sympathy for the family of Benazir Bhutto, but also for the families of all the bereaved in Pakistan killed in outrageous attacks and indeed through military action. We would agree that we do need stability, both for the people of Pakistan and indeed, given that it is a nuclear state, for the international community as well.
But, as others have said, I do not think it is enough to try and develop people's confidence in the electoral system and its outcome. The judiciary is another key democratic institution. It needs to be functioning and to be independent. People need to feel that they will have a fair trial, that they will see an end to detention without charge, an end to secret prisons and, indeed, a commitment from whatever government comes into being after the elections, to continue the inquiries into the disappearances that have also taken place in that country.
We also agree that freedom of the press is vital, but we would also ask that some of our Member States cease contemplating extraditions to Pakistan at the moment until we can be sure that there is a fair and independent functioning judiciary.
(NL) Madam President, the assassination of Benazir Bhutto is a tragedy for Pakistan and shows the immensity of the problems facing the country. We are talking about a country that has 165 million inhabitants, is in possession of nuclear weapons and is engaged in a fight against terrorist organisations such as Al Qaeda and the Taliban. Naturally, it is of the utmost importance that political stability is achieved in Pakistan as soon as possible and that President Musharraf plays a major role in this at this time.
Nevertheless, we must not turn a blind eye to the many major shortcomings in Mr Musharraf's policy. For example, his government's approach to the problem of terrorism has been much too lax. In large parts of the Afghan border region, for example, the Taliban and Al Qaeda have a free rein, and far too little is being done about this. By declaring a state of emergency on 3 November, Mr Musharraf also revealed a rather casual attitude to democracy.
In addition, worryingly, fingers had already been pointed at him after the first attack on Benazir Bhutto on 18 October. The same happened after her actual assassination. His possible role in this must be clarified as soon as possible, because otherwise public confidence in the government will evaporate, and that can only play into the hands of Islamic extremists.
Madam President, The Economist stated recently that Pakistan is the world's most dangerous nuclear arms state. Regrettably, in my view, President Musharraf's commitment to fully eradicating Islamist terror has always been lukewarm at best, and his control over the ISI or intelligence services, who allegedly are in bed with Islamists, is tenuous as well. Add to that the combustible issues of Kashmir, Baluchi separatism, Al Qa'ida and Taliban activity in the North-West Frontier territories and tribal areas causing mischief for NATO in Afghanistan, and you have a country on the point of implosion.
Just as Benazir Bhutto's return to Pakistan offered the country a glimmer of hope, so her despicable assassination, whose culprits must be identified and punished, has taken the country back to the brink of catastrophe. A return to democracy is as difficult as ever. The assumption in the EU and the USA is that Musharraf, for all his autocratic tendencies, represents the safer bet in the war on terrorism.
Pakistan's experience of democracy in the past 60 years has been troubled. Perhaps it is time now to abandon the hope that Western-style multiparty democracy can embed itself successfully in Pakistan, which has always been dominated by a tiny élite. It is more akin to a feudal hereditary monarchy, a fact underlined by the instant elevation of Benazir Bhutto's 19-year-old son to the leadership of the Pakistani People's Party, who will no doubt do very well at the imminent 18 February elections.
The apparent choice for the West between Pakistan and India is also a false dichotomy. It is a hangover from the Cold War. India, as a strategic ally, is the best hope for progress, prosperity, peace and stability in South Asia. India's values are the EU's values - secular democracy, human rights and the rule of law. Let us start supporting those who share our values before we try to persuade those who do not.
(ET) Ladies and gentlemen, the European Parliament South Asia Delegation warned the Government of Pakistan of weaknesses in Benazir Bhutto's security measures as early as November. Sadly our fears of terrorist attack were proved correct. Benazir Bhutto will continue to be a hero both for the people of Pakistan and for the international community. Her absence among the candidates calls the legitimacy of the forthcoming elections into question.
The crisis in Pakistan is also an opportunity to guide the country towards the road of democracy. The Pakistani people have not elected General Musharraf as President. However, he now has the opportunity to choose whether to go down in history as a military dictator or a democratic president.
As a statesman Mr Musharraf must surely understand that democracy must be the winner in elections, even if he will personally have to lose power. And we will want to ask Mr Musharraf this himself next week at a meeting of the international committee in Brussels.
We in the European Union must persist in our dialogue with Pakistan. That is precisely why, as the committee rightly said, we must send our own observers to the elections of 18 February. Events in Pakistan must not be a matter solely for the USA.
A transparent international investigation into the assassination of Mrs Bhutto, the full restoration of freedom of the press and free and fair elections in Pakistan are also an essential issue for the European Union. We will not achieve our targets by playing the by-stander. We have no alternative but to pursue an active policy in relations with Pakistan.
Madam President, I echo completely the statements made by colleagues, but I want to say something more about the person rather than the situation. There is a saying in Finnish that war is not dependent on one man. That might be so, but the war between democracy and extremism might be very dependent on one woman.
I think of the former, and now murdered, Prime Minister of Pakistan, Mrs Benazir Bhutto. I had the pleasure of meeting her and working with her and was deeply impressed by how warm, intelligent and brave she was. I am so proud to say that, to me, she was a friend and a political ally. So much has now been said and written about her that you might ask what more can be said. I think that I can share something that you did not, perhaps, know. Her last big project for democracy, human rights and women's rights was the creation of an organisation called Muslim Women for Democracy and Human Rights. Together with other brave women like Asma Jehangir from Pakistan and Dr Shrin Ebadi from Iran, she created an organisation to encourage Muslim women around the world to stand up for the rights that the Koran gives women, according to Benazir Bhutto, but that had been denied for centuries.
She was elected by the world's leading Muslim women democracy activists in May 2007 to be the first chairwoman of this new organisation. Benazir Bhutto wanted the organisation to comfort Muslim women, to give them legal advice and practical help and, above all, help them to form a network of Muslim women around the world to build a world of peace, where different religions could live in peace and with respect. She said, 'I want to build a Pakistan where a Jew can go to the synagogue, a Christian to the church and a Muslim to the mosque, all without any fear'. Her dream was that the new organisation could help this dream come true all over the world, both in the West and in the Muslim world. I think that the best way to honour the memory of this brave sister for democracy is to support the organisation that she created as a sign of hope, even after she is gone.
- (DE) Mr President, Benazir Bhutto is said to have told her son: implementing democracy in Pakistan is our revenge on military rule. Ladies and gentlemen, we have to ensure that Benazir Bhutto's legacy is not just a mandate to her son, but to us all and to the international community to ensure that the conditions for democracy are established in Pakistan and that we help to establish them.
The situation there is not good, as many speakers have already said. And the way in which this attack on Benazir Bhutto was dealt with is truly alarming. I would also ask that we ensure that there is an international investigation into this assassination. Scotland Yard may already be doing some preparatory work on this, but I think it would be good if this investigation were to take place by order of the UN.
Commissioner, President-in-Office of the Council, you have said that stability in Pakistan is in our interest. Very well, but we are only looking, as ever, at the minority of terrorists. When you are in Pakistan, you will hear that the military system creates instability and President Musharraf is making a substantial contribution to the worsening situation.
Last year he was here in Parliament. We outlined all our main criticisms to him. Nothing has improved and a lot has got worse and therefore I really don't understand how it is that he can come here to this Parliament again next week. Civil society in Pakistan sees this as covert complicity in that when it comes down to it, the West accepts both the military system and Mr°Musharraf himself. I believe we should make this very clear next week.
(IT) Mr President, ladies and gentlemen, Pakistan is now truly an extremely dangerous place, the central tangled knot where all the threads of terrorism are interwoven. At the same time, however, the country is the West's main ally against terrorism. There is no escaping this contradiction, just as no end will be possible to the war in Afghanistan without resolving it.
Current European policy is not in a position to resolve very much, at least until it acts in support of the United States' policy. We can and must ask President Musharraf to restore the constitution and hold proper elections. The message of the strange, tragic assassination of Benazir Bhutto is, however, that we are impotent, and this is because terrorism in Pakistan lies behind the structures of the State, and actually stems from the secret services which - let us not forget - built the Taliban and to this day support and assist them.
Now, however, we should ask President Musharraf to carry out a purge and we should ask the United States, which has very close relations with those secret services, to clarify those relations to us, because if Osama bin Laden is still alive, it would be thanks to those services, unless he has already been killed. What is more, I would like to remind you that Benazir Bhutto spoke of this in an interview for Al Jazeera on 2 November 2007, and also named bin Laden's assassin, Omar Sheikh, whom President Musharraf in his latest book claims was a former agent of the British MI6.
In view of all this, I believe that a request for an international commission of enquiry into the death of Benazir Bhutto would be the right decision on Europe's part.
Mr President, firstly, I should like to give condolences to the family and friends of Benazir Bhutto. Her loss is not just Pakistan's but is a loss to the whole world.
I am very proud to have known her personally. She invited me to join her on her return to Pakistan, and it was very much a heart-wrenching moment for me when I received her New Year's greetings days after she had been murdered.
I remember Benazir as a very strong charismatic woman, asserting her right to rule as the first elected female leader, at the age of 35, of a Muslim state. I believe she will be remembered as one of the great figures of our century - a leader who inspired both women and men beyond South Asia and represented, above all, hope for a better future for Pakistan.
Benazir's death has caused upheaval in her country, and I believe the only route to stability will be if questions that are being asked about her assassination are answered. Many people, not just in Pakistan but also those I represent in the West Midlands, want to know who the real culprits are. Therefore, I ask the Council to strongly support the calls for international investigation by the United Nations into the murder and I ask the Council and the Commission to inform this House what their position is on this.
Benazir Bhutto fought for a democratic Pakistan and a peaceful transition to civilian rule. Her fight cost her her life. Let her death not be in vain. We need to continue this cause, and I welcome the fact that the Commissioner is sending a strong electoral observation mission. However, if this observation mission is to have credibility, it needs to indicate now to the Pakistani authorities the benchmarks the election observation mission will be using to judge whether the forthcoming elections are free and fair, and this includes an all-party participation in the review of the electoral rules and procedures and an impartial system of conducting elections and verifying election results that is totally transparent. But, above all, I would really like to emphasise the need for all press restrictions to be lifted and freedom to assemble for political rallies and campaigns, which, in the last few weeks, have been opposed.
Mr President, the tragic death of Benazir Bhutto has left us a legacy, and that is an important legacy: to believe in what she believed in, and this was the power of the Pakistani people to rule by democracy.
In a recent poll as early as November of last year, 70% of people in Pakistan confirmed that they wanted all the restrictions lifted on political rallies; that they were against the banning of political events and opposed the detention of the Supreme Court Chief Justice.
This is the silent majority of Pakistanis who want to live in peace and democracy, and if we are looking for stability in such a volatile country, we can only find it through a political process of reconciliation and democracy.
I welcome the Commission's appeal to send an observer mission to this election but I have two questions for the Commissioner: one is, we have heard various reports of voting lists being destroyed around the country and how can an election take place in this environment?
Secondly, President Musharraf has also banned independent exit polls on this election. I press on the Commission to make a very strong case before the Pakistani authorities to allow independent confirmation of the results of this election.
Mr President, the target of the assassins was not simply Benazir Bhutto, but all of those who are committed to the principle of democracy. We should be backing the moderate majority in Pakistan who seek to uphold democracy, and Mr Tannock is wrong to say that all in Pakistan reject European values, as 800 000 British people of Pakistani origin could tell him.
I welcome Commissioner Ferrero-Waldner's strengthening of the EU electoral observation mission and recognise our important role in building confidence in the electoral process. Through her and through today's debate, I call on Pakistan to lift all restrictions on political campaigning, to release remaining political detainees, to publish in advance the location of all polling stations and to ensure that all results are posted immediately in public.
We should welcome the lifting of the state of emergency, President Musharraf's retirement as Army Chief of Staff and the invitation to my own country, the United Kingdom, to assist in the investigation of Mrs Bhutto's death. Militant extremists are not simply a threat in Pakistan: they are a threat to us all.
Mr President, on 14 November in this House, I stated that the biggest threat facing Pakistan internally is the terrorist threat. The abhorrent assassination of Benazir Bhutto is proof of this, if it was required.
Extremists hit that day but they must not be allowed to win the day. We called for President Musharraf on that day to end the state of emergency, to reinstate the constitution, to reinstate the Supreme Court and move towards free and fair elections.
He has done all of this, albeit not necessarily perfectly, and he has relinquished his army role as well. We must call upon Pakistan's politicians to unite and invest in that process. Pakistan is facing turbulent times and we must stand with it.
Just one further point. I have real concerns regarding the way in which what actually happens in this House is being distorted by some sections of Pakistan's media in their reporting, particularly the news channel GEO. This House has always argued for a free and fair media. We stand by that and I ask them: please do not abuse the freedoms we hold dear.
(FR) Mr President, Commissioner, I understand very well the concern shared by many, including you and Bernard Kouchner, to send an election mission to Pakistan.
It is actually one of the only ways left to us of exerting pressure on Mr Musharraf, but we should realise that this observation mission would take place under very special conditions.
We usually study and make observations before, during and after. Regarding what has happened before, we already know how many things have been rigged. Benazir Bhutto, with Mr Latif Khosa, had written a 160-page report on the possible rigging of these elections, particularly using computers, a report that she was going to give to two American congressmen the evening of the day she died.
Do we currently have the ability to check for computerised rigging in election observation missions? If not, we could then decide that even though the 'before' was more than a little dubious, the 'during' has been regular even if there has been fraud. Consequently I would ask for a very special observation mission, and I ask that we do not declare these elections to be democratic when we cannot check this.
(RO) Benazir Bhutto repeats the tragic destiny of her family, started by her father, Zulfikar Ali Bhutto. The assassination of Mrs Bhutto was intended to put an end to the democratisation of Pakistan and to undermine the stability of this country which, as we should not forget, is our main ally in the war against terrorism in Afghanistan. Let me remind you that 25 European Member States currently have civilian or military representatives in Afghanistan. The Pakistani army is involved in important operations for maintaining a military balance on the Afghan border, particularly in the provinces of Zabol and Helmand, where we are represented mainly by British, Lithuanian, and Romanian troops.
In this respect, it is very important to discuss responsibility for Mrs Bhutto's assassination, it is very important to discuss the democratisation process and its continuation, but it is equally important to discuss the issue of maintaining a military balance on the Afghan border and who might act as guarantor of this balance, because, Mr President, any failure in Afghanistan owing to instability in Pakistan would be a disgraceful moment for the free, democratic world that we stand for.
Mr President, on a point of order, I would like to reply to Mr Howitt under the 'catch-the-eye' procedure, because he was incorrect in what he stated. I was referring to the Indian State and the Pakistani State and the governments of both countries - not the peoples of the countries or the people of descent of those countries who live within the Member States of the European Union. I was referring to the polities, not the people, so I would like Mr Howitt to withdraw his comments.
I can give you thirty seconds to conclude.
That is very kind but I think I have already said it all. I was just simply stating that in my speech, I was referring to the fact that India is a secular democracy which respects human rights, does not shut down the media, does not actually persecute Christians or Ahmadi Muslims, and allows the people to express their views and practice their religion. Regrettably, Pakistan, over the last 50 or so years, has had troubled periods of military dictatorship and repression of religious minorities and ethnic minorities. That is to do with the state and the governments, not the peoples of either country. Similarly, I do not in any way doubt that people of Pakistani and Indian descent in London, which I represent, would share EU values.
President-in-Office. - (SL) I will be brief. There were a few questions regarding the investigation, several calls for an independent or international investigation and a few questions for the Council regarding its opinion. I would like to stress that the Council did not discuss this question, so we cannot talk about the Council's position. However, I can express the firm belief of the Presidency that the investigation will be carried out in accordance with international standards. In this respect, we are pleased that at least one Member State, the United Kingdom, is already cooperating by providing appropriate expertise to the appropriate Pakistani authorities.
Regarding the elections, I would like to remind you of the statement published by the Presidency on 3 January of this year, where special emphasis was placed on the need to do everything at this time to maintain, strengthen and continue the process of democratisation and the democracy and democratic process in Pakistan.
In this connection, I would like to welcome again the European Commission's decision to reinforce the election observation mission in Pakistan, and I would like to repeat our appeal to the Pakistani authorities to use the remaining time leading up to the election to improve the situation and the conduct of the elections.
Member of the Commission. - Mr President, let me begin by making some general remarks following this very interesting debate.
I know that some will always argue that stability and democracy are somehow incompatible in Pakistan. Let me say I think that, without a return to democratic governance and the consolidation of fully accountable civilian institutions, there cannot be enduring stability in the country and the extremists will be the main beneficiaries. For that reason, it is very important that we are there, that we accompany this country to more progress. Even though there was this terrible tragic death of Benazir Bhutto and of many other victims, I continue to believe that Pakistan has a chance to make real progress towards stability and a more inclusive form of democracy by electing a new government which enjoys broader popular legitimacy.
For this to happen, the elections will have to be democratic and transparent. This is a crucial time for Pakistan when President Musharraf should demonstrate to his country and to the world that he is committed to ensuring that these elections will be held democratically and transparently, in accordance with international standards.
What are the best conditions for carrying out elections? Other than political and security conditions, as I have already outlined in my opening remarks, the following key elements need to be there for a proper election environment.
Firstly, the election administration to operate in a transparent and consultative manner to promote confidence among voters; secondly, that all polling station results and all levels of result consolidation are publicly displayed; thirdly, the counting and tabulation process needs to be fully open to scrutiny; fourthly, media freedom and, fifthly, an independent framework for a complaints and appeals procedure.
Concerning the public publishing of polling stations, it is well known that they will be the same polling stations as the last elections. So that is clear.
Concerning the question that some voting lists have been destroyed, we know that there were some individual cases, but, fortunately, they were all stored on CDs with the Electoral Commission and the destroyed ones will be restored. Therefore, they will be available.
Concerning independent exit polls, this is not an essential element for the elections. However, it is increasingly the practice in many countries that this should also be there.
These are some of the detailed matters:
Let me now turn to the investigations. As I mentioned in my opening remarks, an investigation is under way in the country, which is being assisted by Scotland Yard. We should await the outcome of that investigation and we should also trust that, with its experience, Scotland Yard will be able to help the Pakistani authorities. Of course, it will be necessary to give them full access and support in doing that job.
After the elections, there might be a role then for an international group of eminent persons, but first we have to see what the inquiry will bring. I think it is too early to take a decision now. There was only a brief discussion in the Council working group, which was not conclusive.
Having said that, let me also say that it is highly important to help Pakistan in its fight against terrorism, and all the other requests mentioned in the debate, such as the release of all detainees, will be crucial.
I also stated very clearly that for a country like Pakistan it is important that there is a better focus on education. We have been doing that for some time, and it will take time - we are there for the long haul. But if we want democracy, this is something where we really have to make a difference and, therefore, I would like to maintain my cooperation projects, particularly in the most difficult areas, i.e. the North-West Frontier Province, Baluchistan, Waziristan and so on.
I would again like to say that with Mr Gahler, your colleague, the Chief Election Observer, I think we have a person who has already shown in those very difficult days in Pakistan how responsibly he has been taking on these things, with 52 long-term observers and with 11 people of a core team who are looking at all the detailed questions of the election observation mission. It will be a very specific one and it will be a good opportunity for you to tell President Musharraf yourself what you think. Therefore, it is good that you see him in the Committee on Foreign Affairs.
- (CS) Mr President, may I please ask you how a decent woman should draw attention to herself by means of the 'catch-the-eye' method when she is sitting at the far end of the House? I would like to know whether I have been included in the list, or how ladies should go about it here.
Mr President, on a point of order, I was probably the first person to apply this afternoon under the 'catch-the-eye' procedure. I do not know why you denied me the opportunity to speak. Indeed, you gave an extra opportunity to one of my colleagues who had already spoken in the debate. You then gave him more time!
I had no disagreement with what he said. It was just the procedure that you followed, and I think it was quite wrong that you denied me the opportunity to speak.
I wanted to make the point that we need a stable and reliable government in Pakistan.
?- Mr Van Orden, I was informed that you had already spoken today under the catch-the-eye procedure and, therefore, having regard to the rules which were drawn up to ensure that Members' speeches covered as broad a spectrum as possible, I took my decision which obviously left you out this time. I would, however, remind you that there will be other occasions when you will have the opportunity to speak. In any case, you have been placed on the list and that will certainly be respected. We must continue, otherwise we shall not have time for questions. I am sorry, but we cannot continue this dialogue. Therefore, the next item is questions to the Council.
Mr President, what you have just said is incorrect. The previous 'catch-your-eye' opportunity was because there was no one else that wanted to catch the eye, so it seemed to be an opportunity.
I had specifically asked to speak in this Pakistan debate. I put it in writing and I indicated throughout the debate that I wanted to speak. There was no excuse, therefore, for denying me that opportunity, and I had important comments that I wanted to make.
I am afraid that I am very disappointed in the way that you have conducted this particular meeting.
Your protest is noted, Mr Van Orden.